Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on September 25, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least US 2017/0232287 A1 and also the Wirth et al. literature reference as alleged inventive step references in the Written Opinion associated w/ PCT/US2019/024313 (i. e. the Applicants’ parent application).  Within this Written Opinion, the international examiner opined that this US 2017/0232287 A1 reference described the Applicants’ base process for abating the emissions of at least hydrogen sulfide out of a gas by scrubbing the gas w/ a fluid comprising a chelated iron compound (please note at least paragraph numbers 19, 112, 36 and 38 in this US 2017/0232287 A1).  The international examiner conceded that this US 2017/0232287 A1 fails to teach or suggest the Applicants’ claimed use of manganese oxides in the scrubbing solution described in U. S. 2017/0232287 A1, however the international examiner submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because Wirth et al. (the secondary reference) teaches that ferrous ions are catalytically oxidized when they come into contact w/ manganese dioxide and incorporating the manganese dioxide of the Wirth et al. reference into the scrubbing solution of U. S. 2017/0232287 A1 would provide for the easy removal of sulfur (please see pg. 5, paragraph number 4 in the Wirth et al. reference).  The Wirth reference was reviewed, but the U. 
One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 5,417,946.  This U. S. Pat. 5,417,946 describes the use of a scrubbing solution that comprises both iron and manganese values for abating the emissions of at least hydrogen sulfide out of a gas (please note col. 5 lns. 25-43 in this U. S. Pat. 5,417,946, for example).  However, in the process described in this U. S. Pat. 5,417,946, calcium sulfate appears to be the final product resulting from the scrubbing process (please note col. 6 lns. 36-52), whereas the Applicants’ independent claims 1, 15 and 34 all allude to the production of (elemental) sulfur as the final product.  Additionally, the figure illustrated in this U. S. Pat. 5,417,946 only shows the provision of a single reaction chamber (101) for the hydrogen sulfide abatement (whereas the Applicants’ independent claim 27 mentions the provision of two, distinct scrubbers (a first scrubber equipped w/ a solid-liquid separator, and a second scrubber equipped w/ oxides of manganese and also an aqueous solution comprising ferrous ions), and such a provision of two distinct scrubbers (which evidently have different functionalities) is not shown in at least the figure illustrated in this U. S. Pat. 5,417,946.  Hence, the U. S. examiner will also not offer any rejections over the teachings provided in this U. S. Pat. 5,417,946, either.
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.


References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,532,118; U. S. Pat. 5,472,633; U. S. Pat. 5,698,171; U. S. Pat. 5,730,784; and US 2020/0086292 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736